Exhibit 10.2 STOCK PURCHASE AGREEMENT By and Between JOHNSON & JOHNSON INNOVATION-JJDC, INC. AND TRACON PHARMACEUTICALS, INC. Dated as of September 27, 2016 Table of Contents Page 1. Definitions. 1 Defined Terms 1 Additional Defined Terms 3 2. Purchase and Sale of Common Stock 4 3. Closing Date; Deliveries. 4 Closing Date 4 Deliveries 5 4. Representations and Warranties of the Company 5 Organization, Good Standing and Qualification. 5 Capitalization and Voting Rights. 6 Subsidiaries 7 Authorization. 7 No Defaults 7 No Conflicts 7 No Governmental Authority or Third Party Consents 8 Valid Issuance of Shares 8 Litigation 8 Licenses and Other Rights; Compliance with Laws 8 Company SEC Documents; Financial Statements; Trading Market. 8 Absence of Certain Changes. 10 Offering 10 No Integration 10 No Brokers’ or Finders’ Fees 11 Investment Company 11 No General Solicitation 11 Foreign Corrupt Practices 11 Regulation M Compliance 11 Office of Foreign Assets Control 11 Intellectual Property. 11 Tests and Preclinical and Clinical Trials 12 Compliance with Health Care Law 12 Sensitive Payments 13 Taxes 13 Environmental Matters 14 Labor Matters 14 Insurance 15 Property 15 Transactions with Affiliates 15 Full Disclosure 15 5. Representations and Warranties of the Investor 16 Organization; Good Standing 16 Authorization 16 -i- Table of Contents (continued) Page No Conflicts 16 No Governmental Authority or Third Party Consents 16 Purchase Entirely for Own Account 16 Disclosure of Information 17 Investment Experience and Accredited Investor Status 17 Acquiring Person 17 Restricted Securities 17 Legends 17 6. Investor’s Conditions to Closing 18 Representations and Warranties 18 Covenants 18 Investor Agreement 18 No Material Adverse Effect 18 [Reserved]. 18 Listing 18 7. Company’s Conditions to Closing 18 Representations and Warranties 18 Covenants 19 Investor Agreement 19 8. Mutual Conditions to Closing 19 Absence of Litigation 19 No Prohibition 19 9. Termination. 19 Ability to Terminate 19 Effect of Termination 20 Additional Covenants and Agreements. 20 Market Listing 20 Assistance and Cooperation 20 Blue Sky Filings 20 Legend Removal. 20 Conduct of Business 21 Securities Laws Disclosure; Publicity 21 Miscellaneous. 22 Governing Law; Submission to Jurisdiction 22 Waiver 22 Notices 22 Entire Agreement 22 Amendments 23 Headings; Nouns and Pronouns; Section References 23 Severability 23 Assignment 23 Successors and Assigns 23 Counterparts 23 -ii- Table of Contents (continued) Page Third Party Beneficiaries 23 No Strict Construction 23 Survival of Warranties 24 Remedies 24 Expenses 24 Limitation of Liability 24 EXHIBIT AFORM OF INVESTOR AGREEMENT EXHIBIT BNOTICES -iii- STOCK PURCHASE AGREEMENT
